DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
1 recites the limitation "the anti-corrosion" in first line; “the inorganic” in fifth line; “the entirely” in sixth line.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, and 11- 13, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bannai et al. (US 6,723,178 B1 also published as WO01/12341).
Regarding claim 1, Bannai teaches a process for phosphate conversion treatment of metal, such as zinc-plated steel sheet, for corrosion-resistant treatment for example (Col. 1, lines 11-21) (which reads on the claim limitations of a method for the anti-corrosion treatment of a series of metal components comprising metal components that have, at least in part, zinc surfaces), the process comprises the following operations: (I) contacting the metal substrate surface with an aqueous liquid surface conditioning treatment composition comprising components dispersed solid phosphate particles such as Zn2CaP2 (according to paragraph [0019] of current specification Zn2CaP2 is part of  scholzite, Zn2Ca(PO4)3)  with particle size 0.45 µm in salt constituent Na3PO4.12H2O with a concentration of 10 g/L (reads on alkaline aqueous dispersion) as shown in example 10 tale 2 (Col.1, lines 18-27, Cols. 9-12, table 2, example 10) (which reads on the claim limitations of in which method the metal 43- (phosphate ions), 1.4 g/L Zn2+ (zinc ions),  and 0.1 F- (at least one source of free fluoride) (Col.1, lines 18-27, Col. 3, lines 4-11, Col. 6, lines 21-28, Cols. 9-12, table 2, example 10) (which reads on the claim limitations of  zinc phosphating by contacting the metal components from step (1) with an acidic aqueous composition containing: (a) 5-50 g/kg of phosphate ions, (b) 0.3-3 g/kg of zinc ions, and (c) at least one source of free fluoride), wherein the quotient of the concentration of the phosphates in the inorganic particulate constituent of the alkaline aqueous dispersion of step (1) in mmol/kg with respect to the sum of the concentration of free fluoride and the concentration of silicon in each case in the acidic aqueous composition of step (II), in each case in mmol/kg, is greater than 0.5 as shown above.  
Regarding claim 4, Bannai teaches in example 10, in the surface conditioning treatment operation (I) the aqueous liquid surface condition composition comprises water and dispersed solid phosphate particles having a 5 g/L of Zn2Ca(PO4)2.4H2O and 10 g/L of Na3PO4.12H2O, and 2. g/L of EO11NPE, no titanium (Cols. 9-12, table 2, example 10).  

Regarding claim 11, Bannai teaches wherein neither a rinsing nor a drying step takes place between the surface conditioning step(3) and the phosphate conversion treatment step (4) according to the treatment operations sequence (Col. 6, lines 59- Col. 7, lines 23). 
Regarding claim 12, Bannai teaches such metals as zinc-pated steel sheet, aluminum alloys (Col. 1, lines 9-17). 
Regarding claim 13, Bannai teaches the phosphate conversion treatment can be carried out by immersion and following an immersion test (Col. 6 lines 29-38, Col. 7, lines 30-39).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-6, 8-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bannai et al. (US 6,723,178 B1 also published as WO01/12341) as applied to claims 1, 4, 7, and 11- 13 above.
Regarding claim 2, Bannai teaches in example 10, in the surface conditioning treatment operation (I) the aqueous liquid surface condition composition comprises 2Ca(PO4)2.4H2O and 10 g/L of Na3PO4.12H2O, and 3. g/L of EO11NPE (Cols. 9-12, table 2, example 10).  Bannai does not explicitly teaches wherein the proportion of phosphates, based on the inorganic particulate constituents of the alkaline aqueous dispersion of step (1), is at least 30 wt.%, calculated as PO4.  However, Bannai recognizes the proportion of phosphates is adjusted by changing application and coating thickness (Col. 7, lines 18-23).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the proportion of phosphates to yield a desired product with corrosion-resistant coating (Col. 1, lines 11-17). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to 
Regarding claim 3, Bannai teaches in example 10, in the surface conditioning treatment operation (I) the aqueous liquid surface condition composition comprises water and dispersed solid phosphate particles having a 5 g/L of Zn2Ca(PO4)2.4H2O and 10 g/L of Na3PO4.12H2O, and 2. g/L of EO11NPE (Cols. 9-12, table 2, example 10).  Bannai does not explicitly teaches wherein the proportion of zinc in the inorganic particulate constituent of the alkaline aqueous dispersion of step (1) is at least 20 wt.%.  However, Bannai recognizes the proportion of zinc is adjusted by changing application and coating thickness (Col. 7, lines 18-23).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the proportion of zinc to yield a desired product with corrosion-resistant coating (Col. 1, lines 11-17). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid 
Regarding claim 5, Bannai teaches in example 10, in the surface conditioning treatment operation (I) the aqueous liquid surface condition composition comprises water and dispersed solid phosphate particles having a 5 g/L of Zn2Ca(PO4)2.4H2O and 10 g/L of Na3PO4.12H2O, and 2. g/L of EO11NPE, no titanium (Cols. 9-12, table 2, example 10).  Bannai does not explicitly teaches wherein the amount of phosphates from the inorganic particulate constituent of the alkaline aqueous dispersion of step (1) is at least 40 mg/kg, calculated as PO4 and based on the dispersion.  However, Bannai recognizes the amount of phosphates is adjusted by changing application and coating thickness (Col. 7, lines 18-23).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the amount of phosphates to yield a desired product with corrosion-resistant coating (Col. 1, lines 11-17). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 
Regarding claim 6, Bannai teaches in example 10, in the surface conditioning treatment operation (I) the aqueous liquid surface condition composition comprises water and dispersed solid phosphate particles having a 5 g/L of Zn2Ca(PO4)2.4H2O and 10 g/L of Na3PO4.12H2O, and 2. g/L of EO11NPE (Cols. 9-12, table 2, example 10).  Bannai does not explicitly teaches wherein the pH of the alkaline aqueous dispersion of step (1) is greater than 8, but less than 12.  However, Bannai recognizes the pH of the alkaline aqueous dispersion is adjusted by changing application and coating needs and reaction conditions (Col. 7, lines 18-23, Col. 8, lines 11-40).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the pH of the alkaline aqueous dispersion to yield a desired product with corrosion-resistant coating (Col. 1, lines 11-17). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known 
Regarding claim 9, Bannai teaches in example 10, in the phosphate conversion treatment operation (II) the acid aqueous liquid surface condition composition as disclosed above (Cols. 9-12, table 2, example 10).  Bannai does not explicitly teaches wherein free acid in the acidic aqueous composition of step (II) is at least 0.4 points.  However, Bannai recognizes the free acid of in the acidic aqueous composition is adjusted by changing application and coating needs and reaction conditions (Col. 7, lines 18-23, Col. 8, lines 11-40).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust in the acidic aqueous composition to yield a desired product with corrosion-resistant coating (Col. 1, lines 11-17). Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
Regarding claim 10, Bannai teaches in example 10, in the phosphate conversion treatment operation (II) the aqueous liquid surface condition composition comprises 0.1 g/L F- for example (col. 6, lines 21-28, Cols. 9-12, table 2, example 10).  Bannai does not explicitly teaches wherein the concentration of free fluoride in the acidic aqueous composition of step (II) is at least 0.5 mmol/kg.  However, Bannai recognizes the concentration of free fluoride in the acidic aqueous is adjusted by changing application and coating thickness (Col. 7, lines 18-23).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 14, Bannai teaches in example 10, in the surface conditioning treatment operation (I) the aqueous liquid surface condition composition comprises water and dispersed solid phosphate particles having a 5 g/L of Zn2Ca(PO4)2.4H2O and 10 g/L of Na3PO4.12H2O, and 2. g/L of EO11NPE, in the phosphate conversion treatment operation (II) the aqueous liquid surface condition composition comprises 0.1 g/L F- for example (col. 6, lines 21-28, Cols. 9-12, table 2, example 10).  Bannai does Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve 
Regarding claim 15, Bannai teaches in example 10, in the surface conditioning treatment operation (I) the aqueous liquid surface condition composition comprises water and dispersed solid phosphate particles having a 5 g/L of Zn2Ca(PO4)2.4H2O and 10 g/L of Na3PO4.12H2O, and 2. g/L of EO11NPE, and no titanium in the phosphate conversion treatment operation (II) the aqueous liquid surface condition composition comprises 0.1 g/L F- for example (col. 6, lines 21-28, Cols. 9-12, table 2, example 10).  Bannai does not explicitly teaches wherein (I) in step (I), the alkaline aqueous dispersion has a pH of greater than 9, but less than 11; has a proportion of phosphates, based on the inorganic particulate constituent of at least 40 wt.%, calculated as PO4; a proportion of zinc in the inorganic particulate constituent of at least 40 wt.%; and a proportion of titanium in the inorganic particulate constituent of less than 1 wt.%; and (II) in step (II), the acidic aqueous composition of step (II) has a concentration of free fluoride of at least 2 mmol/kg, but less than 8 mmol/kg and free acid is at least 0.4 points, but not more than 2 points.  However, Bannai recognizes the pH, the proportion of phosphate, the proportion of zinc, concentration of free fluoride and free acid are adjusted by changing application and coating thickness, and desired application (Col. 7, lines 18-23, Col. 8, lines 11-40).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the pH, the proportion of phosphate, the proportion of zinc, concentration of free fluoride and free acid to yield a desired product with corrosion-resistant coating (Col. 1, lines 11-Discovery of optimum value of result effective variable in know process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding claim 16, Bannai teaches after the phosphate conversion treatment, the metal component is rinse and drain for example, following by electrocoating (Col. 7, lines 8-19). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of copending Application No. 16/593,520 (‘520) in view of U.S. Patent Bannai et al. (US 6,723,178 B1).  Although the conflicting claims are not identical, they are not patentably distinct from each other 
  	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 16 of copending Application No. 17/106,337 (‘337).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 is generic to all that is recited in claim 16 of copending application '337.  That is, claim 16 of copending application falls entire within the scope of claim 1 or, in other words, claim 1 is anticipated by claim 16 of copending application.  
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
	
	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717